Citation Nr: 0120485	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to an increased evaluation for 
gastroenteritis, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

REMAND

The veteran had active duty from July 1966 to January 1971.  
He served in Vietnam from October 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated February 1996 
and October 1996 from the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  With regard to the veteran's claims 
for an increased rating for gastroenteritis and headaches the 
Board notes that the most recent VA examination was in 
November 1995 more than 5 years ago. The United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans Appeals) (Court) has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).  Since more than 5 years have passed since the most 
recent examination, the Board finds that a new examination is 
warranted to determine the extent of the veteran's current 
disabilities.  In addition, the RO should attempt to gather 
all treatment records especially including any treatment 
records since the 1996 rating decision.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that the key issue is verification of 
the veteran's reported stressors.  The veteran has reported 
that he was stationed at firebase An Khe while in Vietnam, 
and that his stressors included witnessing soldier's deaths, 
seeing dead bodies, removing bodies and body parts, and 
disposing of the same.  Additionally, the veteran has 
reported seeing bombs explode.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The 
Court articulated a two-step process.  First, is must be 
determined through recognized military citations or other 
supportive evidence that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to 
combat.  If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive of the actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory", e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service. 
(Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000).  In 
other words, the veteran's assertions that he "engaged in 
combat with the enemy" is not sufficient, by itself, to 
establish that fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy".

The veteran has indicated that he served in the "8th Army, 
26th Artillery".  The RO made several attempts to obtain more 
detailed information from the veteran and contacted the 
National Archives and Records, Military Archives Division in 
an attempt to find the records from the veteran's unit.  
However, this attempt revealed no information since there was 
confusion regarding the exact unit to which the veteran was 
assigned while in Vietnam.  In an attempt to determine the 
exact unit that the veteran served in, efforts should be 
undertaken to obtain the veteran's complete service personnel 
records from the National Personnel Records Center (NPRC).

The RO should also give the veteran another opportunity to 
provide additional details regarding his stressors.  The 
veteran is advised that this information is vitally necessary 
to obtain supportive evidence of his particular stressful 
events, and if he does not provide sufficient details, an 
adequate search for verifying information may be difficult.  
Based on the statements he has submitted and the response 
from the NPRC, the RO should contact the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, Virginia  22150-3197 for 
its assistance in verifying the reported stressors.  The RO 
should also inform the veteran of the need to submit 
independent evidence verifying his stressors and allow him an 
appropriate opportunity to submit such evidence. 

After all stressor verification is complete, the RO should 
schedule the veteran for an examination to determine if there 
is a medical link between the veteran's verified stressors 
and his PTSD.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
gastroenteritis, PTSD and headaches in 
the recent past.  After securing the 
necessary release, the RO should 
obtain these records.

2. The veteran should be afforded VA 
examinations to determine the extent 
of his disability based on 
gastroenteritis and headaches.  The 
claims folder should be made available 
to the examiner for review before the 
examination.

3. The RO should again request from the 
veteran that he provide any additional 
details regarding the stressors to 
which he alleges he was exposed in 
service.  These details should include 
dates, places, detailed descriptions 
of events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  Such details are vitally 
necessary to obtain supportive 
evidence of the stressful events and 
he must be asked to be as specific as 
possible because without such details 
an adequate search for verifying 
information cannot be conducted.

4. The RO should contact the NPRC and 
obtain the veteran's Enlisted 
Qualification Record (DA Form 20) and 
his complete service personnel folder, 
including the names of any unit or 
units to which he was assigned while 
in Vietnam.

5. The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 
(formerly known as the United States 
Army and Joint Services Environmental 
Support Group (ESG)).  They should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, to include 
obtaining copies of morning reports 
for the veteran's unit pertinent to 
the events claimed, and copies of 
operation reports, lessons learned or 
similar documents regarding activities 
of the veteran's unit(s) while in 
Vietnam.

6. Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded 
an examination by a VA psychiatrist, 
if available, who has not previously 
examined him to determine the 
diagnosis of all psychiatric disorders 
that are present.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  All 
necessary special studies or tests 
should be accomplished.  The 
examination report should reflect 
review of pertinent material in the 
claims folder.  Therefore, the 
veteran's claims folder should be made 
available to the psychiatrist for the 
examination.  The examiner should then 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of 
the nature of the veteran's 
psychiatric status.  If the diagnosis 
of PTSD is deemed appropriate pursuant 
to DSM-IV, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors.  A complete 
rationale for any opinions expressed, 
positive or negative, must be 
provided.
				
7. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

8. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





